Citation Nr: 0948989	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  03-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an upper back or 
shoulder disability (claimed as pinched nerve).

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a skin disorder of 
the hands and fingernails.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1991.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In May 2006, the Board remanded these service connection 
claims to the RO, via the Appeals Management Center (AMC), 
for additional development and consideration.  In July 2009, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny the claims and returned the file to the 
Board for further appellate review.  

Unfortunately, the Board must again remand the claim for 
service connection for skin disorder of the hands and 
fingernails to the RO via the AMC in Washington, DC.  
However, the claims for service connection for upper back or 
shoulder disability and bilateral knee disorder are decided 
below.


FINDINGS OF FACT

1.  There is no competent or credible evidence attributing a 
current upper back or shoulder disability (claimed as pinched 
nerve) to the Veteran's active military service.

2.  There is no competent or credible evidence attributing a 
current bilateral knee disability to his active military 
service.




CONCLUSIONS OF LAW

1.  The Veteran's upper back or shoulder disability (claimed 
as pinched nerve) was not incurred in or aggravated by his 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The Veteran's bilateral knee disorder was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
and December 1999, December 2003, May 2005 and May 2006.  
These letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the May 2006 letter complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claim.  And of equal or even greater significance, 
after providing that additional Dingess notice in May 2006, 
the RO went back and readjudicated his claim in the July 2009 
SSOC- including considering the additional evidence received 
in response to that additional notice.  See again Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), private medical records and lay statements in support 
of his claim.  In addition, the RO arranged for VA 
compensation examinations in September 2000, May 2005, June 
and December 2006 and June 2009.  The June 2009 VA 
compensation examination was specifically obtained for a 
medical nexus opinion concerning the cause of his 
disabilities- including, in particular, in terms of whether 
they may be attributable to his military service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Finally, the Board is also satisfied as to substantial 
compliance with its May 2006 remand directives regarding the 
service connection claims for upper back or shoulder 
disability and bilateral knee disorder.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, the Board is satisfied that 
VA has provided all assistance required by the VCAA and 
appellate review may proceed without prejudicing the Veteran.  

II.  Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  In order to establish a showing of chronic 
disease in service, or within a presumptive period per § 
3.307, a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, issues concerning reasonable doubt are 
resolved in the Veteran's favor.  38 CFR § 3.102.  

A.  Upper Back or Shoulder Disability (Claimed as Pinched 
Nerve)

The Veteran contends that his upper back or shoulder 
disability is the result of a fall during his military 
service.  Specifically, the Veteran claims that he slipped on 
a wet ladder while climbing into the cockpit of an F-4 
Phantom fighter stationed at Ramstein Air Base in Germany in 
the 1960s.  As a result of the fall, his "neck snapped 
downward, incorrectly pulling a muscle and pinching a nerve 
in [his] back."  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of current 
upper back or shoulder disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Specifically, at the December 2006 VA compensation 
examination, the VA examiner found that the Veteran has 
cervical degenerative disc disease with spondylosis.  In June 
2009, a VA compensation examiner confirmed the previous 
diagnosis of degenerative disc disease and spondylosis in the 
mid and lower cervical spine.  These findings are sufficient 
to establish a current upper back or shoulder disability.  
See Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the 
Veteran's current upper back or shoulder disability is 
somehow attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no competent evidence of 
record establishing this required connection.  The medical 
evidence of record contains no positive indication or opinion 
concerning the etiology of his upper back or shoulder 
disability, and specifically in terms of it dating back to 
his military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 
F.3d at 1375.

Regarding in-service incurrence of a relevant disease or 
injury, the service records from the 1960's are negative for 
the injury described by the Veteran.  In August 1971, he was 
treated for a muscle spasm of the left rhomboideus.  The 
Veteran's more recent STRs show he was treated for upper back 
pain in September 1986 which reportedly began after he 
sneezed.  The STRs also reflect recurrent back pain in 
October 1987.  However, there is no indication that the 
Veteran was diagnosed with a chronic upper back or shoulder 
disability such as arthritis during service. 

The Veteran also has failed to provide any objective 
indication of an upper back or shoulder disability 
for several years after service, until December 2006, so 
almost 15 years after the fact.  The lapse of several years 
after his separation from service and the first documented 
complaint of the claimed disorder is probative evidence to be 
considered in determining whether his current disability may 
be traced back to his military service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's current upper back or shoulder disability to his 
military service.  Rather, there is competent medical 
evidence specifically discounting this notion.  Specifically, 
the June 2009 VA examiner stated that it is "less likely as 
not caused by or a result of a fall."  The examiner's 
rationale for this opinion is that the "Veteran has 
multilevel DDD of his cervical spine.  Cervical spine 
arthritis is multifactoral and would not solely be due to a 
single event over 40 years ago.  This event may have 
contributed however."   The Board finds that this statement 
is not enough to support the claim.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
Veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the Veteran's illness might have been caused 
by his wartime radiation exposure).  So, even acknowledging 
there is proof of his claimed disability, there still is no 
competent medical evidence of a nexus or relationship between 
the time he spent in the service and his current back or 
shoulder disability.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board notes that, even as a layman, the Veteran is 
competent to describe his observable symptoms, such as pain.  
However, he is not competent to make a statement of 
causation, which is a medical determination.  Barr v. 
Nicholson, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. 
App. at 494; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability, including during service, 
even where not corroborated by contemporaneous 
medical evidence).  His lay testimony, while competent, is 
not also credible because of the lack of treatment or 
diagnosis of a chronic upper back or shoulder disability in 
service or after service.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal Circuit 
Court has recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the veteran has presented no medical 
evidence whatsoever that supports his lay contention that his 
current hypertension is etiologically related to service.  
Indeed, there is no indication that this disability was 
diagnosed or treated for many years following his separation 
from service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in deciding a service connection claim).  Therefore, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for upper back or shoulder disability.  So there 
is no reasonable doubt to resolve in his favor, and his claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Bilateral Knee Disorder

The Veteran contends that his bilateral knee disorder is due 
to his military service.  Specifically, the Veteran stated 
that he was a lifelong runner, but after returning from the 
Persian Gulf War in 1991, he had trouble jogging.  

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of current 
bilateral knee disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In the December 2006 VA compensation examination, 
the examiner diagnosed the Veteran with bilateral 
chondromalacia of the patella.  Similarly, the June 2009 VA 
compensation examiner confirmed this diagnosis.  These 
findings are sufficient to establish a current bilateral knee 
disability.  See Boyer, 210 F. 3d. at 1353.  The Board notes, 
however, that both the earlier September 2000 and May 2005 VA 
compensation examiners failed to diagnose either of the 
Veteran's knees with the abovementioned disorder.  

Consequently, the determinative issue is whether the 
Veteran's current bilateral knee disability is somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
there is simply no competent evidence of record establishing 
this required correlation.  The medical evidence of record 
contains no positive indication or opinion concerning the 
etiology of his bilateral knee disorder, and specifically in 
terms of it dating back to his military service.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.

To this effect, in May 2006, the Board, in part, instructed 
the RO and AMC to provide the Veteran a VA compensation 
examination to assess the nature and etiology of his 
bilateral knee disorder.  The June 2009 examination report 
shows that the examiner opined that as to any relationship 
between the cause of the Veteran's bilateral knee disorder 
and his military service, the examiner is unable to provide 
an opinion "without resort to mere speculation."  The Board 
notes that the examination report includes an objective 
clinical evaluation of the Veteran and provides that the 
examiner reviewed the Veteran's administration records when 
rendering this opinion.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).

The Board's review of the Veteran's STRs show that they are 
also silent regarding any complaints, treatment, or diagnosis 
of a bilateral knee disorder.  The Board does note that there 
were two mentions in the Veteran's STRs concerning his right 
knee, referring specifically to pain under the patella, 
however, this is not sufficient to constitute a diagnosis.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001)(noting that mere pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).  

So there is simply no medical nexus evidence indicating a 
bilateral knee disorder is due to his military service.  The 
Court has repeatedly indicated that when a physician is 
unable to make this necessary connection between the 
currently claimed disability and service, there is no basis 
to grant the claim.  See, e.g., Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998).

In addition to the medical evidence, the Board also has 
considered the Veteran's statements in support of his claim.  
The Veteran stated that his left knee gave out on him after 
the Persian Gulf War, but he was already retired from active 
military service.  While the Veteran is competent to report 
readily identifiable features, such as pain, there is simply 
no competent or credible evidence linking his bilateral knee 
disorder to his military service.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006); 
and Jandreau v. Nicholson, 492 F.3d 1373, 1377 (Fed. Cir. 
2007). See, too, Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against finding that the 
Veteran's bilateral knee disorder was incurred in or 
aggravated by his military service, so there is no reasonable 
doubt to resolve in his favor (beyond that noted) and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

The claim for service connection for upper back or shoulder 
disability (claimed as pinched nerve) is denied. 

The claim for service connection for bilateral knee disorder 
is denied.

REMAND

Regarding the claim for a skin disorder of the hands and 
fingernails, in the Board's prior May 2006 remand, the RO was 
instructed to refer the claims file to the September 2000 
examiner to render an opinion as to whether it is at least as 
likely as not that the skin disorder diagnosed at that time 
is related to the Veteran's military service.  The Board 
specifically directed the examiner's attention to the 
"records showing an "on and off" rash (August 6, 1980) and 
papular lesions on both hands and feet (August 6, 1981)."  
The Board instructed the examiner to fully explain the 
determination and provide the rationale.  If an opinion could 
not be rendered without resorting to speculation, the 
examiner was to explain why it was not possible.  

In the June 2009 VA examination report, the examiner failed 
to address the request for a nexus opinion for a skin 
disorder of the hands and fingernails.  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  The failure 
to comply (or substantially comply) with the Board's prior 
remand directives and to ensure the VA examiner answers the 
medical questions posed in the earlier remand constitute a 
violation of the Veteran's due process rights.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
compensation examination with a different VA 
examiner than the examiner who administered 
the examinations in September 2000 and June 
2009.  The examiner is asked to determine 
the nature and etiology of the Veteran's 
skin disorder of the hands and fingernails.  
He is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences on 
this claim.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

Based on physical examination and a 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that any 
current skin disorder is attributable to his 
service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.
	
2.  To avoid another remand, ensure that all 
requested action has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or 
is taken in a deficient manner, appropriate 
corrective action should be undertaken.  38 
C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).

3.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the 
case (SSOC) and give him an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


